 

CaseZIDwwOWSOGBD Document Sd-1 Fed OB/2R20 PRage biof 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YOR

 

SECURITIES AND EXCHANGE COMMISSION,
Plaintiff,
- against -
WG TRADING INVESTORS, L.P.,
WG TRADING COMPANY, LIMITED PARTNERSHIP,
WESTRIDGE CAPITAL MANAGEMENT, INC.,
PAUL GREENWOOD and STEPHEN WALSH,

Defendants,
- and -

ROBIN GREENWOOD AND JANET WALSH,

Relief Defendants.

 

x

   

09 CV 1750 (GBD)

FINAL JUDGMENT AS TO DEFENDANT
WG TRADING INVESTORS, L.P.

The Securities and Exchange Commission having filed a Complaint and Defendant WG

Trading Investors, L.P. (‘WGTT’), by and through Robb Evans Associates LLC, acting solely in

its capacity as the Receiver over WGTI in accordance with the Court’s Orders appointing the

Receiver and authorizing the Receiver to enter into this Final Judgment; having consented to the

Court’s jurisdiction over WGTI and the subject matter of this action; having consented to entry

of this Final Judgment; having waived findings of fact and conclusions of law; and having

waived any right to appeal from this Final Judgment:

I.

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that WGTI is permanently

restrained and enjoined from violating, directly or indirectly, Section 10(b) of the Securities

Exchange Act of 1934 [15 U.S.C. § 78j(b)] and Rule 10b-5 promulgated thereunder [17 C.F.R.

3390318.2 | 078410-0043
 

Case 2USewTV/EDGED DocumenttGico 1 Frded6@2G20 PRage Dios 10

§ 240.10b-5], by using any means or instrumentality of interstate commerce, or of the mails, or
of any facility of any national securities exchange, in connection with the purchase or sale of any
security:

(a) to employ any device, scheme, or artifice to defraud;

(b) to make any untrue statement of a material fact or to omit to state a material fact
necessary in order to make the statements made, in the light of the circumstances
under which they were made, not misleading; or

(c) to engage in any act, practice, or course of business which operates or would
operate as a fraud or deceit upon any person.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Final Judgment by personal service or otherwise: (a) WGTI’s
officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or
participation with WGTI or with anyone described in (a).

I.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that WGTI is
permanently restrained and enjoined from violating Section 17(a) of the Securities Act of 1933
[15 U.S.C. § 77q(a)] in the offer or sale of any security by the use of any means or instruments of
transportation or communication in interstate commerce or by use of the mails, directly or
indirectly:

(a) to employ any device, scheme, or artifice to defraud;

(b) to obtain money or property by means of any untrue statement of a material fact

or any omission of a material fact necessary in order to make the statements

3390318.2 | 078410-0043 2

 
 

Case 209-ov-O1750-GRD Document 925-1 FibeOOB/L2L0PRagyé Bicd 10

made, in light of the circumstances under which they were made, not misleading;
or

(c) to engage in any transaction, practice, or course of business which operates or

would operate as a fraud or deceit upon the purchaser.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Final Judgment by personal service or otherwise: (a) WGTI’s
officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or
participation with WGTI or with anyone described in (a).

I.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is
incorporated herein with the same force and effect as if fully set forth herein, and that WGTI
shall comply with all of the undertakings and agreements set forth therein.

IV.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.
V.
There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.

SO ORDERED
‘JUN 0 1 2020

Dated: ;
New York, NY

 

Poscas. B ‘Danelle
UNEFED SEATES DISTRICT JUDGE
3

 

3390318.2 | 078410-0043
